Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-64 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-40, 48-59, drawn to a site supervisor system/method using biometric data, classified in G07C 9/25.
II. Claims 41-47, drawn to a site supervisor system for identifying an item, classified in G08B13/2402.
III. Claims 60-64, drawn to a method performed by a site supervisor system including obtaining information from a wearable device, classified in G08B21/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as in a site supervisor system not requiring access of an individual.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the 
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as in a site supervisor system not requiring a wearable device for sending information.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as in a site supervisor system not requiring a wearable device for sending information.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable 
*Additionally, if applicant elects Group I, above, they must also elect among the following subcombinations usual together:
Group Ia. Claims 2-16, drawn to a site supervisor system/method using biometric data and a location tracking device, classified in G07C 9/25;
Group Ib. Claims 17-18, 34-35 drawn to a site supervisor system/method using biometric data and a computing device with a display, classified in G07C 9/25;
Group Ic. Claims 19, 21, drawn to a site supervisor system/method using biometric data and power outlets, classified in G07C 9/25;
Group Id. Claim 20, drawn to a site supervisor system/method using biometric data and a control mechanism, classified in G07C 9/25;
Group Ie. Claims 22-23, drawn to a site supervisor system/method using biometric data and delivery of items, classified in G07C 9/25;
Group If. Claim 25, drawn to a site supervisor system/method using biometric data and a kiosk, classified in G07C 9/25;
Group Ig. Claim 27, drawn to a site supervisor system/method using biometric data and a battery, solar or wind power source, classified in G07C 9/25;
Group Ih. Claims 28-29, 36, drawn to a site supervisor system/method using biometric data and a display device, classified in G07C 9/25;
. Claims 30-33, drawn to a site supervisor system/method using biometric data and ability to gather data, classified in G07C 9/25;
Group Ij. Claim 37, drawn to a site supervisor system/method using biometric data and a camera for providing a live feed, classified in G07C 9/25;
Group Ik. Claims 26, 39-40, drawn to a site supervisor system/method using biometric data and weather conditions, classified in G07C 9/25;
Claim 1 (24, 38) is considered to be generic to subcombinations embraced by claims 2-16 (Group Ia); claims 17-18, 34-35 (Group Ib); claims 19, 21 (Group Ic); claim 20 (Group Id) claims 22-23 (Group Ie); claim 25 (Group If); claim 27 (Group Ig); claims 28-29, 36 (Group Ih); claims 30-33 (Group Ii); claim 37 (Ij); claims 26, 39-40 (Group Ik), and as such, the linking claim (Claims 1, 24, 38) will be examined with the elected subcombination. Upon allowance of a generic (linking) claim, rejoinder will be considered.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their different classification;
b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c) the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was not made to applicant’s representative to request an oral election to the above restriction requirement, due to the complexity of the requirement and time constraints of the Office.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        


BEM
June 8, 2021